                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                     NO. 5:18-CV-591-FL-1
                                     NO. 5:16-CR-251-FL-3

 BOBBY RAY WILLIAMS, JR.,                       )
                                                )
                       Petitioner,              )
                                                )
       v.                                       )                    ORDER
                                                )
 UNITED STATES OF AMERICA,                      )
                                                )
                       Respondent.              )


       This matter is before the court on petitioner’s motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255 (DE 435) and respondent’s motion to dismiss (DE 442).

Pursuant to 28 U.S.C. § 636(b)(1)(B), United States Magistrate Judge Robert T. Numbers, II

(“Judge Numbers”) entered a memorandum and recommendation (“M&R”) (DE 102), wherein it

is recommended that the court deny petitioner’s motion and grant respondent’s motion. Thereafter,

petitioner objected to M&R, and respondent filed a response to the objection. In this posture, the

issue raised are ripe for ruling. For the following reasons, the court adopts the M&R, denies

petitioner’s § 2255 motion, and grants respondent’s motion.

                                       BACKGROUND

       Petitioner pleaded guilty on May 16, 2017, pursuant to a written plea agreement, to sex

trafficking of a minor and aiding and abetting, in violation of 18 U.S.C. § 1591. The court

sentenced petitioner, on April 4, 2018, to a term of imprisonment of 180 months, leaving the issue

of restitution pending. Petitioner did not appeal. On August 3, 2018, the court entered a consent




            Case 5:16-cr-00251-FL Document 484 Filed 11/04/20 Page 1 of 7
order for restitution and an amended judgment including restitution in the amount of $190,000.00,

jointly and severally with co-defendants William Maurice Saddler and Temeeka Neshaune Honey.

       Petitioner filed the instant motion to vacate on December 17, 2018, asserting claims based

upon prosecutorial vindictiveness and ineffective assistance of counsel. The government filed the

instant motion to dismiss on February 27, 2019. United States Magistrate Judge James E. Gates

(“Judge Gates”) held an evidentiary hearing on the factual issue of whether trial counsel failed to

file an appeal at petitioner’s request, on April 30, 2019. The parties filed supplemental memoranda

in June 2019. Following retirement of Judge Gates, the court referred the matter to Judge

Numbers, who entered a M&R on July 2, 2020, including factual findings and recommendation to

deny petitioner’s motion, grant the government’s motion, and to dismiss defendant’s claim that his

counsel failed to file an appeal at petitioner’s request.

       Defendant timely filed objections and the government replied.

                                           DISCUSSION

A.     Standard of Review

       The district court reviews de novo those portions of the M&R to which specific objections

are filed. 28 U.S.C. § 636(b). The court does not perform a de novo review where a party makes

only “general and conclusory objections that do not direct the court to a specific error in the

magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th

Cir. 1982). Absent a specific and timely filed objection, the court reviews only for “clear error,”

and need not give any explanation for adopting the M&R. Diamond v. Colonial Life & Accident

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir.1983).

Upon careful review of the record, “the court may accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).



                                                   2

          Case 5:16-cr-00251-FL Document 484 Filed 11/04/20 Page 2 of 7
        A petitioner seeking relief pursuant to 28 U.S.C. § 2255 must show that “the sentence was

imposed in violation of the Constitution or laws of the United States, or that the Court was without

jurisdiction to impose such sentence, or that the sentence was in excess of the maximum authorized

by law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a). “Unless the motion and

the files and records of the case conclusively show that the prisoner is entitled to no relief, the

court shall . . . grant a prompt hearing thereon, determine the issues and make findings of fact and

conclusions of law with respect thereto.” 28 U.S.C. § 2255(b). “The Federal Rules of Civil

Procedure and the Federal Rules of Criminal Procedure, to the extent that they are not inconsistent

with any statutory provisions, or the [§ 2255 Rules], may be applied to” § 2255 proceedings. Rules

Governing Section 2255 Proceedings, Rule 12.

B.      Analysis

        Petitioner raises specific objections to the determination in the M&R that petitioner’s

counsel did not ignore an instruction to appeal, and that petitioner failed to state a claim for

ineffective assistance of counsel. Upon de novo review of the claims subject of petitioner’s

objections, the court overrules the objections and adopts the findings and recommendation in the

M&R.1 The court writes separately to address issues raised in petitioner’s objections.

        1.       Appeal

         “[A] lawyer who disregards specific instructions from the defendant to file a notice of

appeal acts in a manner that is professionally unreasonable.” Roe v. Flores-Ortega, 528 U.S. 470,

477 (2000). Further, “where [a] defendant unequivocally instructs an attorney to file a timely

notice of appeal, prejudice is presumed because it results in the ‘forfeiture’ of the appellate

proceeding.” United States v. Poindexter, 492 F.3d 263, 268 (4th Cir. 2007) (quoting Roe, 528


1
        In addition, finding no clear error in the determination in the M&R regarding petitioner’s remaining claims,
to which petitioner does not raise specific objection, the court adopts the analysis of the M&R as to those claims.

                                                         3

             Case 5:16-cr-00251-FL Document 484 Filed 11/04/20 Page 3 of 7
U.S. at 483). On the other hand, “a defendant who explicitly tells his attorney not to file an appeal

plainly cannot later complain that, by following his instructions, his counsel performed

deficiently.” Roe, 528 U.S. at 477 (emphasis in original).

        In addition, an attorney must consult with a defendant about an appeal if “there is reason

to think . . . that a rational defendant would want to appeal (for example, because there are

nonfrivolous grounds for appeal),” or “that this particular defendant reasonably demonstrated to

counsel that he was interested in appealing.” Id. at 480. Once the duty arises, the attorney must

“advis[e] the defendant about the advantages and disadvantages of taking an appeal, and making

a reasonable effort to discover the defendant’s wishes.” Id. at 478. After doing so, an attorney’s

“failure to file an appeal is deficient only if it contradicts the defendant’s instruction to appeal.”

Hudson v. Hunt, 235 F.3d 892, 896 (4th Cir. 2000).

        Here, the magistrate judge correctly determined based upon the testimony at evidentiary

hearing that defendant did not unequivocally instruct counsel to file an appeal, and that counsel

properly advised defendant about the advantages and disadvantages of taking an appeal, while

making a reasonable effort to discovery defendant’s wishes. Accordingly, counsel’s performance

was not deficient in failing to file a notice of appeal.

        In his objections, petitioner argues that contrary to the findings in the M&R, petitioner did

instruct his counsel, Mr. Geoffrey R. Willis (“Willis”), to file an appeal. Petitioner cites to his

testimony at evidentiary hearing that he instructed Willis to file an appeal immediately after

sentencing, and that he and his friend called Willis’s office on two or three occasions in subsequent

weeks. However, petitioner’s testimony was contradicted by counsel’s testimony, and petitioner’s

testimony was less credible that counsel’s testimony on the issue presented for multiple reasons,

including context, experience of counsel, and corroborating evidence in the record.



                                                   4

           Case 5:16-cr-00251-FL Document 484 Filed 11/04/20 Page 4 of 7
        In sum, defendant has not met his burden of showing by a preponderance of the evidence

that counsel was deficient by failing to file a notice of appeal, where the record reflects that counsel

advised defendant of the advantages and disadvantages of an appeal, and defendant did not instruct

counsel to file an appeal.

        2.      Assistance of Counsel

        Analysis of an ineffective assistance of counsel claim requires application of the two-part

test established by Strickland v. Washington, 466 U.S. 668, 690-94 (1984). First, the petitioner

must show that his counsel’s performance was deficient in that it fell below the standard of

reasonably effective assistance. Id. at 687-691. Second, the petitioner must show that there is a

reasonable probability that, but for his counsel’s errors, the result of the proceeding would have

been different. Id. at 694.

        Petitioner objects to the recommendation in the M&R to dismiss petitioner’s ineffective

assistance counsel claims as conclusory. Petitioner cites to his testimony at evidentiary hearing

that he thought counsel was going to advance arguments objecting to sentencing enhancements at

sentencing, and that he was not informed about mandatory restitution prior to sentencing.

Petitioner, however, has not demonstrated that counsel’s “strategic choices” regarding which

arguments to advance at sentencing, and after sentencing on restitution, fell “outside the wide

range of professionally competent assistance,” id. at 690-91, in light of the circumstances of this

case, most notably the government’s motion at sentencing and the arguments raised in petitioner’s

sentencing memorandum. (See DE 312 and sealed DE 315).

        Moreover, petitioner has not demonstrated that but for counsel’s errors, the result of the

proceeding would have been different. Id. at 694. Indeed, had counsel engaged in actions as

defendant now suggests, there is a reasonable probability that the court would have viewed



                                                   5

             Case 5:16-cr-00251-FL Document 484 Filed 11/04/20 Page 5 of 7
defendant’s sentencing memorandum differently and arrived at a less favorable sentence for

defendant, which strategic consideration credibly is reiterated by counsel through his testimony at

evidentiary hearing. (E.g., Tr. 33, 36-37). Likewise, prior to entry of the consent order on

restitution,2 the government had sought a much more substantial amount of restitution,

$497,900.05, in its motion for restitution, (DE 393), further demonstrating the more favorable

outcome achieved through a consent order on restitution.

         In sum, petitioner has failed to state a claim that counsel provided constitutionally

ineffective assistance.

C.       Certificate of Appealability

         A certificate of appealability may issue only upon a “substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2). The petitioner must demonstrate that reasonable

jurists could debate whether the issues presented should have been decided differently or that they

are adequate to deserve encouragement to proceed further. Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000). After reviewing the claims

presented on collateral review in light of the applicable standard, the court finds that a certificate

of appealability is not warranted.

                                                CONCLUSION

         Based on the foregoing, the court ADOPTS the M&R. Petitioner’s motion to vacate, set

aside, or correct his sentence (DE 435) is DENIED, and respondent’s motion to dismiss (DE 442)

is GRANTED. Petitioner’s claim that his counsel failed to file an appeal at petitioner’s request is



         2
                   Defendant suggests in his objections that he refused to sign the consent order on restitution. The
record reflects, however, that defendant in fact signed the consent order on restitution on August 2, 2018. (DE 396 at
2).



                                                          6

             Case 5:16-cr-00251-FL Document 484 Filed 11/04/20 Page 6 of 7
DISMISSED. A certificate of appealability is DENIED. The clerk is DIRECTED is close this

case.

        SO ORDERED, this the 4th day of November, 2020.




                                                      _____________________________
                                                      LOUISE W. FLANAGAN
                                                      United States District Judge




                                            7

          Case 5:16-cr-00251-FL Document 484 Filed 11/04/20 Page 7 of 7
